DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-6, and 8is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okuda (JP 2008290292 A – machine translation) (hereinafter Okuda)
Regarding Claim 1, Okuda teaches a liquid ejection head (32, Fig. 1) comprising: a plurality of pressure chambers (50, Fig. 6b) arrayed in an array direction and each configured to receive an ejection pressure for ejecting liquid from a corresponding nozzle (56, Figs. 2 and 6) [Paragraphs 0025, 0027, 0029-0030, 0039-0041]; a supply manifold (39B, Fig. 5) extending in the array direction and communicating with the pressure chambers (50) [Paragraphs 0040-0043], the supply manifold (39B) including a supply opening (39A, Fig. 5) through which liquid enters 
[AltContent: arrow][AltContent: arrow][AltContent: textbox (First protrusion)][AltContent: textbox (First top surface)][AltContent: arrow]
    PNG
    media_image1.png
    532
    892
    media_image1.png
    Greyscale



Regarding Claim 5, Okuda teaches the liquid ejection head (32), wherein the first forming unit (plates 33, 36, 43, 44, and 47 in Fig. 6B) further includes a first bottom surface (see Fig. 6B reproduced below) facing the first top surface (see Fig. 6B reproduced above) [see Figure 6B reproduced above and below], and wherein the liquid ejection head (32) further comprises a throttle channel (48,70, Fig. 6B) communicating with a corresponding one of the pressure chambers (50) and the return manifold (42B) [Paragraphs 0046-0054 and 0062], the throttle channel  (48, 70) being open on the first bottom surface (see Fig. 6B reproduced below) and having a cross-sectional area smaller than a cross-sectional area of the corresponding pressure chamber (50) [see Figure 6B reproduced above and below].
[AltContent: ][AltContent: textbox (Throttle Channel)][AltContent: arrow][AltContent: textbox (First bottom surface)][AltContent: arrow]
    PNG
    media_image2.png
    659
    895
    media_image2.png
    Greyscale


Regarding Claim 6, Okuda teaches the liquid ejection head (32), wherein the supply manifold (39B) is formed by a second forming unit (plates 49, 53, 55, 57 in in Fig. 6B) [Paragraph 0046] including: a second bottom surface (see Fig. 6B reproduced below) which defines a bottom surface of the supply manifold (39B) and on which the bypass channel (68) is open [see Figure 6B reproduced]; a second top surface (see Fig. 6B reproduced below) facing the second bottom surface (see Fig. 6B reproduced below) [see Figure 6B reproduced below]; and a second protrusion (see Fig. 6B reproduced below) facing an opening of the bypass channel (68) and protruding downward from the second top surface (see Fig. 6B reproduced below) [see Figure 6B reproduced below].
[AltContent: textbox (Second protrusion)][AltContent: arrow][AltContent: textbox (Second top surface)][AltContent: arrow][AltContent: textbox (Second bottom surface)][AltContent: arrow]
    PNG
    media_image3.png
    671
    893
    media_image3.png
    Greyscale

Regarding Claim 8, Okuda teaches the liquid ejection head (32), wherein a dimension of the first protrusion (see Fig. 6B reproduced above) in the array direction is greater than a dimension of the second protrusion (see Fig. 6B reproduce above) in the array direction [see Figure 6B reproduced above].
Allowable Subject Matter
Claims 2-4, 7, 9-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reason for the allowance of claims 2-4 is the inclusion of the .
The primary reason for the allowance of claim(s) 7 is the inclusion of the limitation of a liquid ejection head that includes a protruding dimension of a first protrusion is less than a protruding dimension of a second protrusion.  It is this limitation found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
The primary reason for the allowance of claim(s) 9 is the inclusion of the limitation of a liquid ejection head that includes a second forming unit having a second top surface plate including a second upper surface and a second lower surface facing the second upper surface, the second lower surface having a recess upward from the second lower surface to the second top surface plate and a second protrusion formed by a step between the second lower surface and second top surface.  It is these limitations found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
The primary reason for the allowance of claim(s) 10-11 is the inclusion of the limitation of a liquid ejection head that includes a first forming unit further having a 
The primary reason for the allowance of claim(s) 12 is the inclusion of the limitation of a liquid ejection head that includes a tapered return manifold tapered toward a return opening.  It is this limitation found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
The primary reason for the allowance of claim(s) 13 is the inclusion of the limitation of a liquid ejection head that includes a tapered supply manifold tapered toward a supply opening.  It is this limitation found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA SOLOMON whose telephone number is (571)272-1701.  The examiner can normally be reached on Monday - Friday, 9:30am -6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LISA SOLOMON/Primary Examiner, Art Unit 2853